The majority opinion holds that "Those entering a dark toilet room to which they are invited cannot be adjudged negligent as a matter of law". This decision is without precedent in this Commonwealth, and will add another exception to the salutary rule that one who proceeds when he cannot see, cannot recover for injuries received as a result thereof because he himself is negligent as a matter of law. No decided case has permitted a jury to determine the question of contributory negligence where the plaintiff has admitted that he entered a totally dark room and that he could not see where he was going. The issue is not whether appellant was invited into the corridor or whether she reasonably believed the sounds of rattling dishes emanated from a kitchen at the end of a corridor. It is whether appellant exercised due care for her own safety under the circumstances — whether being unfamiliar with the premises she exercised that care when she opened a door not in any way identified as an entrance to a lavatory and being unable to see beyond the door, she nevertheless stepped forward into the room and stepped into an opening in the floor.
This Court said, in Dively v. Penn-Pittsburgh Corporation,332 Pa. 65, 69, 2 A.2d 831: "There are those [cases] in which a person wanders around in a place *Page 514 
absolutely dark and where, though not a trespasser, there is no reasonable necessity for his presence. In such cases recovery is denied: Davis v. Edmondson, 261 Pa. 199; Hoffner v. Bergdoll, 309 Pa. 558; Modony v. Megdal, 318 Pa. 273; McVeagh v. Bass, 110 Pa. Super. 379; Hardman v. Stanley Co. of America, 125 Pa. Super. 41. There are other cases where there is some fairly compelling reason for walking in a place which, though dark, is not utterly devoid of light. Under such circumstances, contributory negligence will not be declared as a matter of law: Reid v. Linck, 206 Pa. 109; Haugh v. Harris Brothers Amusement Co., 315 Pa. 90; Murphy v. Bernheim  Sons, Ltd., 327 Pa. 285; Leckstein v. Morris, 80 Pa. Super. 352; Rutherford v. Academy of Music, 87 Pa. Super. 355; James v. Smith, 93 Pa. Super. 485; Cathcart v. Sears, Roebuck  Co., 120 Pa. Super. 531. It may be stated, therefore, that the controlling factors in determining the question of contributory negligence in accident cases of this nature are the degree of darkness and the justification for the injured person's presence in the place of danger."
Appellant testified that she opened the door and the room was totally dark; that she could not see anything in the room;1 that she "opened the door and stepped into total darkness"; and that she "walked right straight forward and stepped into this hole walking forwards. . . ."2 Notwithstanding these circumstances, *Page 515 
the majority opinion holds that the question of her negligence must be determined by a jury. There can be no clearer case which would require a judicial pronouncement of contributory negligence as a matter of law.
This is not a case where a plaintiff moves about in semi-darkness or uses her senses and is injured as a result of misjudgment or having been deceived by her sense of sight. InDively v. Penn-Pittsburgh Corporation, supra, relied upon by the majority, plaintiff was not walking in a room completely devoid of light. There was a subdued light reflected from the auditorium, thereby enabling plaintiff to see where she was going. This Court said, page 70: "True, had she ventured to walk in the darkness behind the screen, such conduct might have been negligent, but her fall resulted from the first step she made as she rounded it and not from any attempt to venture across an unlit, unfamiliar area: see Clopp v. Mear, supra; James v. Smith, 93 Pa. Super. 485, 488." Here, appellant was not in any way deceived by her senses. Darkness was total, she did not attempt to "feel her way". She stated "I opened the door, looked in and saw it was dark, and I stepped in to reach for the light, and I went down a hole".
Notwithstanding that the evidence is considered most favorably to appellant and she is given the benefit of all inferences and deductions reasonably to be deduced therefrom, her own contributory negligence clearly appears in (1) stepping forward into an unfamiliar and totally dark room, and (2) failing in any way to use her senses and to proceed cautiously. This is true irrespective of an assumption of physical necessity, for necessity is not a legal justification for actions which are rash and completely without regard to one's personal safety and welfare.
The judgment of the court below should be affirmed.
Mr. Justice LINN and Mr. Justice Horace STERN join in this dissent.
1 "Q. . . . You did tell us when you opened the door off the corridor, the door that you went through, that that door opened into a room which was totally dark, didn't you? A. Yes. Q. So that as you went in that door, it wasn't possible for you to see anything in the room, was it? A. No."
2 "Q. Yet you went into this strange place and you went down a large lighted corridor, but only went halfway down that corridor; you turned where there was a door with no sign on it at all; you opened that door and stepped into total darkness didn't you? A. Yes. Q. In other words, you walked right straight forward and stepped into this hole walking forwards; is that correct? A. Yes." *Page 516